TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00637-CR


Jeffery Moore, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 202-1121, HONORABLE MIKE DENTON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's untimely third motion for extension of time to file brief, asking that the
time for filing be extended to March 14, 2003, is dismissed.  Appellant's counsel, Mr. James B.
Matthews, is ordered to tender a brief in this cause no later than March 31, 2003.  No further
extension of time will be granted.
It is ordered March 20, 2003. 

Before Justices Kidd, Yeakel and Patterson
Do Not Publish